 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     UNITED STATES OF AMERICA,                             NO. CR18-280-RSL
 8

 9                                 Plaintiff,

10          v.
                                                           DETENTION ORDER
11   DAVID POSEY,
12
                                   Defendant.
13

14   Offense charged:
15          Count 1:      Tampering With a Witness
16   Date of Detention Hearing: November 26, 2018
17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18   based upon the factual findings and statement of reasons for detention hereafter set forth, finds:
19
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
20          1.      Defendant has stipulated to detention due to being already held in custody on
21   another matter for violation of supervised release.
22          2.      There are no conditions or combination of conditions other than detention that
23   will reasonably assure the appearance of defendant as required or ensure the safety of the
24   community.
25

26


     DETENTION ORDER
     18 U.S.C. § 3142(i)
     Page 1
 1         IT IS THEREFORE ORDERED:

 2         (1)   Defendant shall be detained and shall be committed to the custody of the

 3               Attorney General for confinement in a correction facility separate, to the extent

 4               practicable, from persons awaiting or serving sentences or being held in custody

 5               pending appeal;

 6         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

 7               counsel;

 8         (3)   On order of a court of the United States or on request of an attorney for the

 9               government, the person in charge of the corrections facility in which defendant

10               is confined shall deliver the defendant to a United States Marshal for the

11               purpose of an appearance in connection with a court proceeding; and

12         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

13               counsel for the defendant, to the United States Marshal, and to the United States

14               Pretrial Services Officer.

15         DATED this 26th day of November, 2018.

16

17
                                               AJAMES P. DONOHUE
                                                United States Magistrate Judge
18

19

20

21

22

23

24

25

26


     DETENTION ORDER
     18 U.S.C. § 3142(i)
     Page 2
